Citation Nr: 0717649	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-36 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION


The veteran had active military service from November 1966 to 
August 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted service connection for PTSD, 
assigning a 30 percent rating effective July 31, 2001.


FINDING OF FACT

The veteran's PTSD is manifested by symptoms of depression, 
decreased concentration, vivid flashbacks and nightmares, 
panic attacks once or twice a month, irritability, difficulty 
with impulse control, social anxiety, use of medication to 
control his symptoms, and a GAF score range from 45 to 60.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.125, 4.126, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2002, regarding the initial service 
connection claim for PTSD.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claim.  

After the RO granted service connection for PTSD in a 
February 2003 rating decision, the veteran filed a notice of 
disagreement with the assigned rating in December 2003.  The 
RO continued the 30 percent rating in an August 2004 
statement of the case and subsequent supplemental statements 
of the case.  While the veteran was not provided a VA letter 
outlining the evidence necessary to substantiate an initial 
increased rating claim, including the laws regarding degrees 
of disability or effective dates for any grant of service 
connection, the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose.  Dingess v. Nicholson, 19 Vet. App. 
at 490 (2006).  As the veteran was granted service connection 
and assigned an evaluation and effective date, the Secretary 
had no obligation to provide further notice under the 
statute.  Id.  As such, any defect with respect to the 
content of the notice requirement was non-prejudicial.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of PTSD.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the veteran's claims file.  The veteran indicated on his VA-
Form 9 that additional evidence was missing from the record, 
including a statement submitted from his girlfriend; but the 
evidence mentioned by the veteran is, in fact, included in 
the claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for PTSD in February 2003, 
assigning a 30 percent rating effective July 31, 2001.  The 
veteran appeals this action.  He states that PTSD affects 
every aspect of his life and determines what kind of mood he 
will be in each day and how much sleep he will get.  He 
indicated that PTSD makes it impossible for him to work on a 
steady basis because he does not respond well to authority or 
being told what to do and that his anger is unpredictable.  
He further noted that he is extremely uncomfortable working 
around other people and that he cannot deal with stress, 
getting easily frustrated and losing patience.  He indicated 
that he has been physically, emotionally, and verbally 
abusive to his family due to his PTSD and that he feels 
nervous and anxious all the time.  He noted that he will 
explode over nothing and that when he is depressed, he will 
shut down completely for days at a time.  The veteran's 
friend and girlfriend also submitted statements in support of 
the veteran's claim, indicating that they had witnessed the 
veteran's symptoms, including angry outbursts and nightmares.  
The veteran thus asserts that the level of impairment 
associated with his PTSD is much worse than warranted by a 30 
percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  Evaluation also 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  The extent of social impairment 
is considered, but the rating cannot be assigned solely on 
the basis of social impairment.  38 C.F.R. § 4.126(b). 

The veteran's PTSD is rated as 30 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent 
evaluation is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

A July 2001 VA psychiatric note shows the veteran had strong 
symptoms of depression, including decreased interest in 
things, strong feelings of guilt, decreased concentration, 
decreased energy, and frequent tearfulness.  He denied 
symptoms of mania or psychosis or any suicidal thoughts.  He 
stated that he had suicidal ideation years ago when breaking 
up with his wife, but never did anything to harm himself and 
would not do anything now.  He indicated that he had a very 
supportive girlfriend of 20 years and at least three friends 
who were fellow Vietnam veterans.  On mental status 
examination, he was casually dressed and tearful from 
beginning of interview to the end.  Otherwise he was pleasant 
and cooperative.  His affect was tearful and depressed.  His 
affect mood was congruent; he was able to smile and laugh at 
certain things, but was very sad for the majority of 
interview.  His thought processes were linear and goal 
directed.  He denied suicidal or homicidal ideation or 
audio/visual hallucinations.  His flashbacks did not seem to 
be hallucinatory in nature; he related symptoms more as 
thoughts than sensory perceptions.  His abstracting ability, 
judgment, and insight were fair.  He was fully aware of his 
environment and alert and oriented to person, place, and 
time.  He was fully attentive; and his speech was of normal 
rate and volume.  His memory was intact for recent and remote 
recall.  The assessment was that the veteran had significant 
PTSD and depression, which he stated had been increasing 
during the past five years.  He was very open and willing to 
talk about his experiences in the war and was found to likely 
benefit from group-oriented therapy.  The Axis I diagnosis 
was PTSD and major depressive disorder.  The GAF score was 
60.

A November 2001 VA medical record notes the veteran related 
recent anger at a friend who was on drugs and was threatening 
the veteran.  He stated that he had thoughts of hurting the 
friend but that he would not do anything.  He indicated that 
if he had any thoughts or intent or plan to harm anyone, 
including his friend he would call the psychiatrist and that 
he was aware of emergency services.  On examination, the 
veteran was alert and oriented to person, place, and time.  
His thought processes were linear and goal-directed.  Speech 
was normal rate and volume.  Mood was tearful when talking 
about Vietnam.  His affect was full and mood congruent.  His 
insight was fair; and judgment and impulse control was good 
during interview.  He denied any symptoms of mania or 
psychosis; and denied any thought, intent, or plan to harm 
himself or others currently.  VA medical records dated from 
November 2001 to March 2002 show the same findings.  The 
veteran's cognition and memory also were intact and he denied 
suicidal or homicidal ideation or audio/visual 
hallucinations.

An April 2002 VA examination report shows increased 
complaints of vivid flashback memories on a daily basis and 
occasional nightmares.  He indicated that occasionally he 
would check the perimeter of the house and had panic attacks 
once or twice a month, where he felt his pulse race and he 
became sweaty.  These episodes lasted for a couple of hours 
at a time and were triggered by something that might remind 
him of Vietnam.  He denied suicidal ideations, morbid mood 
swings, delusions, hallucinations, and other evidence of 
psychoses.  He indicated that he had been in treatment at VA 
for one and a half to two years and that he felt his symptoms 
of PTSD had increased over the past two years.  Mental status 
examination showed that the veteran was neatly and casually 
groomed.  He made good eye contact and was cooperative.  His 
thought processes were coherent and organized and there was 
no tangentiality or loosening of associations.  His thought 
content was relevant and non-delusional.  There was no 
bizarre or psychotic thought content.  There was no suicidal, 
homicidal, or paranoid ideation during the interview.  The 
veteran denied recent auditory or visual hallucinations and 
did not appear to be responding to internal stimuli during 
the interview.  His mood and affect was mildly anxious at the 
beginning of the session but became friendly and cheerful.  
He was cooperative; his affect was appropriate to what was 
being discussed; he was not tearful.  He spoke in a normal 
rate and tone and his speech was not pressured.  He was alert 
and oriented in all spheres and appeared to be of at least 
average intelligence.  Regarding his short and long term 
memory, he had no difficulty with either current or past 
memory.  He had a good general fund of knowledge and with 
regard to concentration and calculation and could perform 
serial 3's and correctly subtracted 7 from 100 as 93.  The 
Axis I diagnosis was PTSD.  The GAF score was 60.

VA medical records dated from July 2002 to October 2004 show 
the same findings.  His insight and judgment were good to 
moderate, and his cognition was intact.  The GAF score was 60 
and the veteran reportedly did not appear paranoid during 
interviews.  

A VA psychiatrist wrote a July 2003 letter that the veteran 
had been attending regular mental health clinic appointments 
and had the following PTSD symptoms: startle responses, 
flashbacks to Vietnam, horrific nightmares, increased 
irritability, survivor's guilt, difficulty with impulse 
control, a lowered frustration tolerance, dysphoria/malaise, 
impaired concentration, panic attacks, social anxiety, and 
avoidance of situations and stimuli, which triggered both 
autonomic and involuntarily bodily responses.

In October 2004, a VA examination report shows the veteran 
reported that his problems were getting worse.  He indicated 
that he had nightmares three to four times a week and vivid 
memories of flashbacks at least once a day, which are 
accompanied by anxiety.  He avoided crowds and was living in 
a remote rural area to avoid people.  He felt increasingly 
depressed and discouraged and found himself feeling 
preoccupied with morbid thoughts.  He reportedly lived with 
his girlfriend and was able to take care of all of his basic 
needs, but found that he was distracted and required help 
paying bills.  He was able to get out alone and stated that 
his relationship with his family was poor because of his 
symptoms.  On mental status examination, the veteran was 
casually groomed.  His thoughts centered about the symptoms 
noted above.  His thoughts were relevant and non-delusional.  
He was quite anxious when discussing his symptoms.  He was 
cooperative and his affect was appropriate to what was being 
discussed.  He spoke in a normal rate and tone and his speech 
was not pressured.  He was alert and oriented in all spheres 
and appeared to be of at least average intelligence.  
Regarding his short and long term memory, he had no 
difficulty with either current or past memory.  He had a good 
general fund of knowledge.  The GAF score was 45.  The 
examiner indicated that the veteran apparently noted 
increased symptoms of PTSD recently.  His prognosis was fair.

A later October 2004 VA medical record shows the veteran 
reported worsening depression over the past month with 
decreased energy level, motivation, and interest level.  The 
GAF score was 55.  

A January 2005 VA medical record shows the veteran had fair 
grooming and hygiene.  He was calm and cooperative with 
appropriate eye contact.  Speech was fluent and spontaneous 
and there was no psychomotor agitation, retardation, tremor, 
rigidity, or akathisia noted.  The veteran reported his mood 
as "a little sad."  Affect was dysphoric at times, 
congruent with mood.  His GAF score was 50.

A March 2005 VA outpatient treatment note shows the veteran 
continued to report episodes of elevated irritability that 
was chronic and unchanged.  He denied suicidal ideation, 
intent, and/or plan.  He also denied symptoms related to 
mania including but not limited to decreased need for sleep, 
grandiosity, or any psychotic symptoms.

VA medical records dated from June 2005 to January 2007 show 
fair grooming and hygiene.  The veteran appeared calm and 
maintained good eye contact throughout evaluation.  Speech 
was fluent, spontaneous, and non-pressured with normal tone.  
Motor behavior was unremarkable; mood was reported as 
"okay."  Affect was restricted and thought processes were 
linear.  There was no suicidal ideation, intent, or plan.  He 
denied perceptual disturbances, including but not limited to 
audio/visual hallucinations.  Insight and judgment was fair.  
The GAF score range was from 50-60.  An August 2005 VA 
medical record notes that the veteran had vivid 
dreams/flashbacks, hypnopompic and/or hypnagogic 
hallucinations, and some avoidance behavior, though he seemed 
to be able to cope well with these symptoms.

The veteran's PTSD is manifested by symptoms of depression, 
decreased concentration, vivid flashbacks and nightmares, 
panic attacks once or twice a month, irritability, difficulty 
with impulse control, and social anxiety.  The veteran also 
was noted to use medication to control his symptoms 
throughout his treatment.  

These findings do not support the criteria for a 50 percent 
rating for PTSD.  The veteran's affect was found to be 
congruent with mood, although at times was restricted.  His 
speech was consistently found to be of normal rate and 
volume, fluent, spontaneous, and not pressured.  His panic 
attacks occurred no more than once or twice a month.  His 
abstract ability was fair and thought processes were linear, 
goal-directed, coherent, and organized.  His insight and 
judgment were good to moderate.  As far as difficulty in 
establishing and maintaining effective work and social 
relationships, he reported that outbursts and nightmares at 
home had affected his relationship with his family and that 
he had been estranged by his sister in the past.  He had a 
girlfriend of 20+ years, however, and though he previously 
had to stop working due to a physical injury, was noted to 
currently work on a ranch.  Also, the findings of hypnopompic 
or hypnagogic hallucinations more closely resemble a sleep 
disorder than any hallucinations considered under the PTSD 
criteria.  "Hypnopompic" is defined as persisting after 
sleep; applied to hallucinations occurring on awakening.  
"Hypnagogic" is defined as hypnotic; pertaining to 
drowsiness; applied to hallucinations occurring at sleep 
onset. See Dorland's Illustrated Medical Dictionary, 28th 
edition, p. 803.  Treatment records consistently show no 
audio or visual hallucinations or psychoses.

The veteran's GAF score range from 45 to 60, although 
significant, does not in and of itself show that an increased 
rating is warranted for PTSD.  According to the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth edition 
(DSM IV), a GAF score reflects the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness." DSM IV, American Psychiatric 
Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  
A GAF score of 41-50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51-60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  While the veteran does 
manifest a few of the manifestations required to meet the 
criteria for a higher rating, the overall disability picture 
more nearly approximated the criteria for the 30 percent 
rating assigned.  It should be noted that the veteran does 
not in fact exhibit suicidal ideation, severe obsessional 
rituals, or frequent shoplifting - all of which are listed as 
examples of the type of traits associated with serious 
symptoms and GAF scores of 41-50.    

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there is no identifiable period of time 
since the effective date of service connection during which 
the veteran's PTSD warranted a rating higher than 30 percent.  
Additional "staged ratings" are inappropriate in this case.

The preponderance of the evidence is against an initial 
evaluation in excess of 30 percent for PTSD; there is no 
doubt to be resolved; and an increased rating is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Extraschedular

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  The 
Board also is not precluded from affirming an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1), or from reaching such 
conclusion on its own.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this case, the RO discussed the criteria for 
assignment of an extraschedular evaluation for PTSD in an 
August 2004 statement of the case.  

Referral under 38 C.F.R. § 3.321(b)(1) is appropriate where 
circumstances are presented that are unusual or exceptional.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The veteran 
reportedly stopped working in the past due to a physical 
injury not associated with PTSD, but presently works on a 
ranch.  The record does not show any frequent periods of 
hospitalization due to PTSD.  

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.







ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


